Broyles, C. J.
1. In eacli of these eases special grounds 1, 2, 3, and 4 of the motion for a new trial are not complete and understandable within themselves and can not be considered by this court.
2. The verdict in each ease being demanded by the evidence, the alleged *273errors in the charge of the court, if errors, do not require another hearing of the case. The refusal in each case to grant a new trial was not error. Judgments affirmed.
Decided August 23, 1929.
Earl W. Butler, B. L. Addlelon, for plaintiff in error.
Charles H. Garrett, solicitor-general, contra.

Luke and Bloodworlh, JJ., concur.